Citation Nr: 9913402	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-05 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left leg disorder 
as secondary to service-connected disability of residuals of 
a left ankle fracture.

2.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to June 
1947.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in March 1994 and November 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

As the determination as to whether a left leg disorder is 
secondary to service-connected disability of residuals of a 
left ankle fracture has the "very real potential" of having 
"a meaningful impact upon the question of" the appropriate 
disability rating for the service-connected residuals of a 
left ankle fracture, the Board finds that the issues are 
inextricably intertwined.   Hoyer v. Derwinski, 1 Vet. App. 
208, 210 (1991).  For this reason, adjudication of the issue 
of entitlement to an increased rating for residuals of a left 
ankle fracture is deferred pending the remand of the issue of 
service connection for a left leg disorder as secondary to 
service-connected disability of residuals of a left ankle 
fracture.  

The Board notes the representative's request for an 
independent medical examination.  38 C.F.R. § 3.328 (1998) 
provides that, when warranted by the medical complexity or 
controversy involved in a pending claim, an advisory medical 
opinion may be obtained from one or more medical experts who 
are not employees of VA.  Approval shall be granted only upon 
a determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  The Board notes that the 
veteran's representative has alleged that the medical 
evidence is medically complex.  This question, which is 
ancillary to the issues on appeal, is referred to the RO for 
an initial determination as to whether the medical evidence 
is so complex as to warrant an independent medical opinion.  



FINDING OF FACT

The record includes a medical diagnosis of current left leg 
disability, and medical evidence of a nexus between the 
veteran's service-connected residuals of a fracture of the 
left ankle and the current left leg disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a left leg disorder as secondary to service-connected 
disability of residuals of a left ankle fracture is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).  Secondary service connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish 
that a claim for secondary service connection is well 
grounded, competent medical evidence must link a current 
disability to the service-connected disability.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996); Reiber v. Brown, 
7 Vet. App. 513 (1995) (the appellant must offer a plausible 
explanation bolstered by sufficient medical evidence); Allen, 
7 Vet. App. 439.  

In this veteran's case, the evidence reflects that the 
veteran is service-connected for residuals of a fracture to 
the left ankle, rated as 20 percent disabling.  The veteran 
contends that his current left leg disorder is etiologically 
related to his service-connected residuals of a fracture to 
the left ankle, that is, that the service-connected 
disability caused or aggravated his non-service-connected 
left leg disorder.  

In reviewing the claims file, the Board notes that the RO has 
found the veteran's claim to be not-well grounded on the 
basis that there is no medical nexus opinion demonstrating a 
relationship between a current left leg disability and the 
veteran's service-connected residuals of a fracture of the 
left ankle.  However, the Board notes that the record 
includes a medical diagnosis of current left leg disability, 
and medical evidence of a nexus between the veteran's 
service-connected residuals of a fracture of the left ankle 
and the current left leg disability.  In a letter dated in 
June 1997 from J. Michael Moody, M.D., included the opinion 
that the veteran's symptomatology of weakness and pain in the 
left leg was a "continuation of the [veteran]'s previous 
injury associated with the ankle."  More recently, in a 
letter dated in February 1999, Nikita Tregubov, M.D., a 
Senior Medical Consultant with the veteran's representative 
service organization, offered the opinion that it was 
"highly probable that the ankle problem has caused or at the 
very least aggravated the current left leg problem." 

As noted earlier, the Board is bound to accept the 
truthfulness of evidence in determining whether a claim is 
well grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  
Accepting the letter statements from Dr. Moody and Dr. 
Tregubov to be true, the Board finds that the requirement of 
a medical nexus of current left leg disability to the 
veteran's service-connected disability has been met.  
Accordingly, the Board finds that the veteran's claim for 
secondary service connection has met the threshold of being a 
well-grounded claim.  38 U.S.C.A. § 5107(a). 


ORDER

The veteran's claim of entitlement to service connection for 
a left leg disorder as secondary to service-connected 
disability of residuals of a left ankle fracture is well 
grounded.  


REMAND

Having found the veteran's claim of entitlement to service 
connection for a left leg disorder as secondary to service-
connected residuals of fracture to the left ankle to be well-
grounded, the duty to assist the veteran arises.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1994); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).  This duty includes a 
thorough and contemporaneous medical examination and securing 
medical records to which a reference has been made.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Shafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to obtain any additional service medical 
records and any medical records 
documenting treatment of the left leg or 
left ankle, and all VA medical records, 
and should associate these with the 
claims file.

2.  After completion of the above, the 
veteran should be scheduled for a 
comprehensive examination by the 
appropriate specialist, to include 
magnetic resonance imaging (MRI) studies 
if deemed medically appropriate, to 
determine whether a current left leg 
disorder is a manifestation of his 
service-connected disability of residuals 
of fracture of the left ankle.  The 
claims file should be made available to 
the examiner(s) in connection with the 
examination.  The examiner should offer 
medical opinions as to whether:  a)  it 
is at least as likely as not that such 
current left leg disability is causally 
related to the veteran's service-
connected disability of residuals of 
fracture of the left ankle, and, if not, 
b) whether it is at least as likely as 
not that current left leg disability is 
aggravated by the veteran's service-
connected disability of residuals of 
fracture of the left ankle. 

3.  The RO should then review the 
expanded record and determine if the 
veteran's claim can be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran.  The 
Board intimates no opinion as to the eventual determination 
to be made.  The veteran is free to submit additional 
evidence in support of his claim. 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

